* Certain information in this exhibit has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

ASSET PURCHASE AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of July 27,
2001 (the “Effective Date”), is made and entered into by and between AVENTIS
PHARMACEUTICALS PRODUCTS INC., a Delaware corporation (“Seller”), and QUESTCOR
PHARMACEUTICALS, INC., a California corporation (“Purchaser”).  Capitalized
terms used in this Agreement shall have the meanings ascribed to them in Article
I hereof or as otherwise set forth herein.

RECITALS

          WHEREAS, Seller is engaged in the business of manufacturing and
selling the Product (as defined herein), with such Product being sold under the
Trademarks (as defined herein); and

          WHEREAS, Seller desires to sell, transfer and assign to Purchaser, and
Purchaser desires to purchase and acquire from Seller, any and all rights in, to
and under the Product and related Assets (as defined herein), and in connection
therewith, Purchaser has agreed to assume certain liabilities of Seller relating
to the Product and such Assets, all on the terms and conditions set forth
herein.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

          The following terms shall have the meanings set forth below.  Unless
the context indicates otherwise, the singular shall include the plural and the
plural shall include the singular.

          1.1     “Affiliate” shall mean any entity that directly, or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the party specified.  For the purposes of this Section 1.1
only, “control” will refer to (a) the possession, directly or indirectly, of the
power to direct the management or policies of a person or entity, whether
through the ownership of voting securities, by contract or otherwise, or (b) the
ownership, directly or indirectly, of at least fifty percent (50%) (or, if less,
the maximum ownership interest permitted by law) of the voting securities or
other ownership interest of an entity.

          1.2     “Agreement” shall have the meaning set forth in the preamble.

          1.3     “Assets” shall have the meaning set forth in Section 2.1
herein.

          1.4     “Assumed Liabilities” shall have the meaning set forth in
Section 2.2(a) herein.

          1.5     “Athena Agreement” shall mean any and all agreements, written
or oral, between Seller or any of its Affiliates and Athena Rx Home Pharmacy, a
division of Elan Pharmaceuticals, Inc.



--------------------------------------------------------------------------------


          1.6     “Business Day”or“business day”shall mean a day other than
Saturday, Sunday or any day on which banks located in the State of Delaware are
authorized or obligated to close.  Whenever this Agreement refers to a number of
days, such number shall refer to calendar days unless Business Days (or business
days) are specified.

          1.7     “Effective Date” shall have the meaning set forth in the
preamble.

          1.8     “Equipment” shall have the meaning set forth in Section 2.1(d)
herein.

          1.9     “FDA” shall mean the United States Food and Drug
Administration or any successor entity thereto.

          1.10   “FDA Meeting” shall mean the February 7, 2001 meeting between
representatives of the FDA, Seller and Purchaser.

          1.11   “Finished Product Inventory” shall have the meaning set forth
in Section 2.3(b).

          1.12   “Governmental or Regulatory Authority” shall mean any court,
tribunal, arbitrator, authority, agency, commission, official or other
instrumentality of the United States or any state, county, city or other
political subdivision within the United States.

          1.13   “Indemnitee” shall have the meaning set forth in Section 5.2
herein.

          1.14   “Indemnitor” shall have the meaning set forth in Section 5.2(a)
herein.

          1.15   “Inventory” shall have the meaning set forth in Section 2.1(e)
herein.

          1.16   “Knowledge” or “knowledge”shall mean actual knowledge after
reasonable investigation by any executive officer of those things which a
reasonably diligent inquiry and exercise of means of information at hand would
have disclosed.

          1.17   “Labeling Material” shall have the meaning set forth in
Section 6.3 herein.

          1.18   “Laws” shall mean all laws, statutes, rules, regulations,
ordinances and other pronouncements having the effect of law of the United
States or any state, county, city or other political subdivision within the
United States or of any Governmental or Regulatory Authority.

          1.19   “Losses” shall mean any and all liabilities, debts,
obligations, damages, fines, penalties, deficiencies, losses and expenses
(including, without limitation, interest, court costs, amounts paid in
settlement, reasonable fees of attorneys, accountants and other experts or other
reasonable expenses of litigation or other proceedings or of any claim, default
or assessment).

          1.20   “NDA”shall mean the New Drug Application filed with the FDA
under application number 8-372.

          1.21   “Net Sales” shall mean total gross invoiced sales of the
Product, including any sales of the Product under any trademark other than the
Trademark, by Purchaser, its Affiliates



--------------------------------------------------------------------------------


and/or their respective assignees, licensees or distributors to a Third Party
end user, less the following deductions to the extent included in such gross
invoiced sales price for the Product, or otherwise directly paid or incurred by
Purchaser, its Affiliates, sublicensees and/or their respective assignees,
licensees or distributors with respect to the sale of the Product to
non-Affiliates:

                      (a)     any rebates, quantity, trade and cash discounts,
retroactive price reductions, and other usual and customary discounts to
customers accrued and subsequently paid, in the ordinary course of business;

                      (b)      returns;

                      (c)      freight, transportation, postage and insurance to
the extent included in the invoice price; and

                      (d)      sales taxes, tariffs, duties and other
governmental charges (including value added tax) actually paid in connection
with the sale (but excluding income taxes).

          1.22   “NORD Agreement” shall mean any and all agreements, written or
oral, between Seller or any of its Affiliates and the National Organization for
Rare Disorders, Inc.

          1.23   “Product” shall mean any and all dosage forms of the finished
product that have corticotropin as such product’s active ingredient that Seller
has rights to.

          1.24   “Proprietary Rights” shall have the meaning set forth in
Section 2.1(c) herein.

          1.25   “Purchase Price” shall have the meaning set forth in Section
2.3 herein.

          1.26   “Purchaser” shall have the meaning set forth in the preamble.

          1.27   “Regulatory Documents” shall have the meaning set forth in
Section 2.1(b) herein.

          1.28   “Remaining Inventory” shall have the meaning set forth in
Section 2.3(b) herein.

          1.29   “Retained Liabilities” shall have the meaning set forth in
Section 2.2(b) herein.

          1.30   “Royalty Payment” shall have the meaning set forth in Section
2.3(c) herein.

          1.31   “Seller” shall have the meaning set forth in the preamble.

          1.32    “Third Party” shall mean a person or entity other than Seller,
Purchaser or Affiliates of either.

          1.33   “Trademarks” shall mean ACTHAR and ACTHAR GEL.



--------------------------------------------------------------------------------


ARTICLE 2

SALE OF ASSETS, LICENSE GRANT, CLOSING
AND CERTAIN POST-CLOSING OBLIGATIONS

          2.1     Sale of Assets.  As of the Effective Date, and subject to the
terms and conditions of this Agreement, Seller hereby sells, assigns, conveys,
transfers, and delivers to Purchaser, and Purchaser purchases and accepts from
Seller, the following assets related to the Product (collectively, the
“Assets”):

                    (a)      any and all of Seller’s and its Affiliates’ rights,
title, and interests in, to and under the Trademarks in any country of the
world, together with the goodwill of the business symbolized by the Trademarks,
including but not limited to, common law rights and the registrations listed in
Schedule 2.1(a) attached hereto;

                    (b)      any and all of Seller’s and its Affiliates’ rights,
title, and interest in, to and under the NDA and all related regulatory filings,
and any regulatory filings of Seller for the Product outside the United States
(if any), and including, without limitation, all documents related to the safety
database and medical information files for the Product (collectively, the
“Regulatory Documents”);

                    (c)      any and all of Seller’s and its Affiliates’ rights,
title and interest in, to and under any and all know-how and other proprietary
rights owned and/or controlled by Seller or its Affiliates and used in the
manufacture and/or testing of the Product, including, without limitation,
records, processes and procedures used in the extraction process, biological
assay testing and manufacturing of the Product (collectively, the “Proprietary
Rights”);

                    (d)      the equipment set forth on Schedule 2.1(d) attached
hereto (the “Equipment”); and

                    (e)      the Product inventory set forth on Schedule 2.1(e)
attached hereto delivered to Purchaser in accordance with the terms and
conditions of this Agreement, consisting of finished Product, work-in-progress,
raw materials (active ingredients and excipients), packaging materials and other
supplies and materials on hand, to the extent used exclusively in the production
of the Product (collectively, the “Inventory”).  Inventory  held  pursuant to
the terms of the Athena Agreement at Athena Rx Home Pharmacy’s place of business
is expressly excluded from the Assets.

          2.2     Liabilities.

                    (a)     Assumed Liabilities.  On the Effective Date, and
subject to the terms and conditions of this Agreement, Purchaser assumes and
agrees to pay, perform and discharge when due the following liabilities and
obligations arising in connection with the Assets (the “Assumed Liabilities”):

                             (i)     Obligations under the Trademarks and
Regulatory Documents.  All liabilities and obligations under the Trademarks and
the Regulatory Documents arising and to be performed on or after the Effective
Date.



--------------------------------------------------------------------------------


                             (ii)     Medicaid/Medicare Rebates; Chargebacks;
Credits.

                                       (1)      State and federal
Medicaid/Medicare rebates in connection with the Product sold by Purchaser after
the Effective Date;

                                       (2)      Chargeback rebates and similar
payments to wholesalers and other distributors in connection with the Product 
in the Territory beginning one month after the Effective Date; and

                                       (3)      Credits, utilization based
rebates, reimbursements, and similar payments to buying groups, insurers and
other institutions in connection with the Product sold by Purchaser after the
Effective Date.

                             (iii)     Recalls.  From and after the Effective
Date, all liabilities, obligations and responsibilities relating to voluntary
and involuntary recalls of units of the Product sold by Purchaser after the
Effective Date.

                             (iv)     Products Liability.  From and after the
Effective Date, all liabilities, obligations and responsibilities relating to
product liability claims or threatened claims relating to units of the Product
sold by Purchaser after the Effective Date; provided, however, that liability
for such claims or threatened claims shall not be assumed by Purchaser solely to
the extent such claims arise from: (i) the manufacturing, storage or handling of
Finished Product Inventory by Seller or its Affiliates before shipment of such
Finished Product Inventory to Purchaser; and (ii) the storage or handling of the
Remaining Inventory by Seller or its Affiliates after the Effective Date.

                             (v)     Returns.  From and after the Effective
Date, all liabilities and obligations with respect to return of units of
Product, provided that Seller shall reimburse Purchaser for the actual cost of
credits given to the trade for returned Product with respect to returns received
at any time regarding units of Product sold by Seller prior to the Effective
Date.  Purchaser shall provide Seller with reasonably detailed documentation for
any costs to be reimbursed by Seller hereunder and Seller shall have the right
to audit such documentation pursuant to the procedures set forth in Section
2.6(d) herein.

                    (b)     Retained Liabilities. Except for the Assumed
Liabilities and as set forth in this Agreement, Purchaser shall not assume by
virtue of this Agreement or the transactions contemplated hereby, and shall have
no liability for, any Losses of Seller of any kind, character or description
whatsoever or wheresoever, including, but not limited to, any obligations or
Losses with respect to the NORD Agreement, the Athena Agreement or distribution
of Product by Seller pursuant to such Agreements (the “Retained Liabilities”).

          2.3     Purchase Price.  Subject to the terms and conditions of this
Agreement, Purchaser shall pay to Seller as full and fair consideration for the
Assets the following consideration (the “Purchase Price”):

                    (a)      Upon the later to occur of (i) the date of the
first commercial shipment of Product by Purchaser to a Third Party or (ii) the
date that is ninety (90) days after the Effective



--------------------------------------------------------------------------------


Date, Purchaser shall pay to Seller * by wire transfer to an account designated
by Seller; and

                    (b)      Upon the later to occur of (i) the date of the
first commercial shipment of Product by Purchaser to a Third Party or (ii) the
date that is ninety (90) days after the Effective Date, Purchaser shall pay
Seller * per vial as the total purchase price for all of the filled and labeled
vials of finished Product in the Inventory and available for sale to Purchaser
as of the Effective Date (the “Finished Product Inventory”), an estimate of
which is set forth on Schedule 2.1(e) attached hereto.  In addition, in
accordance with the provisions of Section 2.5 herein, Purchaser shall pay Seller
for any of the Inventory described on Schedule 2.1(e) other than the Finished
Product Inventory purchased as described in the first sentence of this Section
2.3(b), including any of the frozen mini-bombs of active raw ingredient, that is
used by Purchaser to produce product to be sold by Purchaser to the trade, (the
“Remaining Inventory”), such Inventory to be sold to Purchaser by Seller at a
purchase price equal to Seller’s standard costs for such Inventory, the standard
costs for which are set forth on Schedule 2.1(e), and payment shall be due and
payable upon receipt of such Inventory delivered in accordance with Section 2.5;
and provided, however, that Purchaser shall not be obligated to purchase any
more than one hundred twenty five percent (125%) of the estimate set forth on
Schedule 2.1(e); and

                    (c)      for so long as Purchaser, any of its Affiliates or
any of its licensees, or any of their respective successors or assigns, sells
the Product, Purchaser shall pay to Seller an annual royalty equal to * in any
given calendar year (the “Royalty Payment”), pursuant to the terms and
conditions of Section 2.6 herein.

          2.4     Grant of Security Interest.  Purchaser hereby grants to Seller
a purchase money security interest in and to the Assets, as security solely for
the performance by Purchaser of its payment obligations only for the portion of
the Purchase Price set forth in Sections 2.3(a) and 2.3(b), together with the
right of Seller to repossess the Assets with reasonable advance written notice
in the event such obligations are not paid in full within thirty (30) days after
becoming due and payable (the “Security Interest”).  Purchaser agrees to execute
all documents, including without limitation, an UCC-1 Financing Statement or its
equivalent, reasonably necessary for Seller to perfect the Security Interest. 
The Security Interest shall terminate automatically upon receipt by Seller of
the payments set forth in Sections 2.3(a) and 2.3(b).  Promptly upon receipt of
such payments, Seller shall execute all documents reasonably necessary to remove
and eliminate the Security Interest, including, without limitation, any liens
arising therefrom.

           2.5     Inventory.

                    (a)     Finished Product Inventory.  Promptly after the
Finished Product Inventory has been relabeled as provided in Section 6.3, Seller
shall ship to Purchaser, FOB Seller’s distribution facility on a carrier
designated by Purchaser, all of such relabeled Finished Product Inventory. 
Payment for such Finished Product Inventory shall be made by Purchaser as
described in Section 2.3(b) hereof.

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------


                    (b)     Remaining Inventory.  Seller shall retain the
Remaining Inventory in Seller’s possession and control after the Effective Date
and until: (i) such Remaining Inventory is used by Seller to manufacture filled
and labeled vials of finished Product from all or any part of such Remaining
Inventory pursuant to Section 6.1(a); and/or (ii) Seller ships all or any part
of such Remaining Inventory to Purchaser or to a Third Party designated by
Purchaser.  Notwithstanding the other provisions of this Section 2.5(b), Seller
shall have no obligation to retain or maintain such Remaining Inventory longer
than one (1) year after the Effective Date and Purchaser expressly acknowledges
that Remaining Inventory may be used in manufacturing under the Supply Agreement
and may be unavailable or available in different quantities thereafter as set
forth herein.  Payment for such Remaining Inventory shall be made by Purchaser
as described in Section 2.3(b) hereof.  During the period after the Effective
Date that Seller remains in possession and control of the Remaining Inventory,
Seller shall use reasonable commercial efforts to maintain such Remaining
Inventory in accordance with the specifications therefor.

                    (c)     Shipping.  All shipments hereunder shall be FOB
Seller’s distribution facility and the risk of loss for such shipments shall
pass to Purchaser upon the transfer of the Inventory to the carrier designated
by Purchaser for each such shipment.  Seller shall, at its sole cost and
expense, package and label Finished Product Inventory and Remaining Inventory
(to the extent purchased by Purchaser) for shipping to Purchaser using
reasonable commercial diligence to prevent breakage, spoilage or damage to such
Finished Product Inventory and Remaining Inventory.

          2.6     Royalty Payments.

                    (a)     Annual Report and Payment.  Within thirty (30) days
after the end of each calendar year following the Effective Date during which
Purchaser records any Net Sales, Purchaser shall provide to Seller a written
report setting forth in reasonable detail, including, without limitation, the
deductions taken in computing Net Sales, the total amount of Net Sales for such
calendar year and the amount of any Royalty Payment due to Seller based on (i)
the Net Sales for such calendar year and (ii) the Royalty Payment terms and
conditions set forth in Section 2.3(c) herein.  Each such annual report shall
include payment in the amount of any Royalty Payment due to Seller for the
calendar year to which the annual report relates.

                    (b)     Taxes.  Any tax required to be withheld by Purchaser
on Royalty Payments due Seller hereunder shall be deducted from the amount of
Royalty Payments otherwise due, and Purchaser shall supply Seller with
appropriate evidence of such tax and payment thereof.

                    (c)     Books and Records.  Purchaser shall, and shall
require its licensees or distributors to, maintain full and complete books and
records of all information necessary for the computation of Net Sales and the
royalties payable hereunder for a period of three (3) years after the end of the
fiscal year to which they relate.  All such books and records shall be
maintained in accordance with generally accepted accounting principles
consistently applied.

                    (d)     Audit Rights.  Upon reasonable prior written notice
to Purchaser, Seller shall have the right at any time (but no more often than
once yearly and in any event within three



--------------------------------------------------------------------------------


(3) years after the close of the year to which the audit relates) to have an
audit performed of the books of account and other records of Purchaser during
normal business hours for the sole purpose of verifying the Royalty Payments
made hereunder.  The fees and expenses of any such audit shall be borne by
Seller, except in the event that the audit reveals an underpayment of more than
five percent (5%) of the actual amount determined to be due, whereupon such fees
and expenses shall be borne by Purchaser.  Purchaser shall within sixty (60)
days of the results of such audit provide for payment of amounts which are
underpaid, unless a bona fide dispute exists as to the results of such audit.

          2.7     Delivery of Documentation.  Within twenty (20) days after the
Effective Date, Seller shall, at its sole cost and expense, deliver to
Purchaser, at the address set forth in Section 7.3 herein, originals of the
materials comprising the Regulatory Documents (provided that Seller shall have
the right to retain one copy of such Regulatory Documents solely for its
archival purposes); provided, however, that if, Purchaser receives an inquiry
from the FDA or an equivalent foreign regulatory agency relating to the Product,
then Seller shall use its best efforts to deliver to Questcor such documentation
within ten (10) days of the Effective Date or allow Questor to have access to
such documentation at its current location so that Questcor may respond as
necessary to such inquiry.

          2.8     Taxes.  Purchaser shall be responsible for and shall promptly
pay all federal, state, and local transfer, sales, and other taxes, if any,
levied or imposed as a result of the transactions contemplated by this
Agreement, excluding any tax payable on any income or gain of Seller.

          2.9     Further Actions by the Parties.  Each of the parties shall use
its reasonable commercial efforts to take all actions and to do all things
necessary, proper, or advisable in order to consummate and make effective the
transactions contemplated by this Agreement.

ARTICLE 3

REGULATORY MATTERS

          3.1     Filings with Governmental or Regulatory Authorities Regarding
Transfer of the NDA and Foreign Equivalents.

                    (a)      On or promptly after the Effective Date, but not
later than ten (10) days after the Effective Date, the parties shall each file
with the FDA a letter containing any information required pursuant to 21 C.F.R. 
§ 314.72, or any successor regulation thereto, regarding the transfer of
ownership of the NDA from Seller to Purchaser (the “Notification Letters”).   In
their respective Notification Letters, Seller shall file the information
required of a former owner of the NDA, and Purchaser shall file the information
required of a new owner of the NDA.  The parties shall file such Notification
Letters in a form similar to the sample letters set forth in Schedule 3.1.  The
parties also agree to use their best efforts to take any and all other actions
required by the FDA, or other necessary Governmental or Regulatory Authorities,
if any, to effect the transfer of the NDA from Seller to Purchaser.  Seller may
retain an archival copy of the NDA, including supplements and records that are
required to be kept under 21 C.F.R.  § 314.81.



--------------------------------------------------------------------------------


                    (b)      Seller shall transfer to Purchaser, at Purchaser’s
request and sole expense, any Regulatory Documents relating to filings
equivalent to the NDA made outside the United States.  In addition, Seller will
use its best efforts, at Purchaser’s request and sole cost and expense, to cause
its Affiliates to transfer any regulatory filings of Seller’s Affiliates for the
Product outside the United States (if any).

          3.2     Responsibility for the Assets and the Product.

                    (a)      Subject to Section 6.1(b), on the date of receipt
by the FDA of the Notification Letter of Seller, Purchaser shall assume all
regulatory responsibilities permitted by applicable laws and regulations to be
assumed by Purchaser, reporting and otherwise, in connection with the Assets and
the Product including, but not limited to, responsibility for reporting any
adverse drug events in connection with the Product, and responsibility for
compliance with the Prescription Drug Marketing Act of 1987, as the same may be
amended from time to time; provided however, that from the Effective Date until
the date that the FDA is notified of such transfer, Purchasers shall only be
obligated to assume such responsibilities to the extent permitted by law, and
the parties shall work together to assure that such obligations are met during
such period.

                    (b)      The parties will agree upon procedures to ensure a
smooth transition from Seller to Purchaser of the activities required to be
undertaken by the holder of the NDA.

                    (c)      Upon the Effective Date, Purchaser shall assume all
responsibility for any and all fee obligations for holders or owners of approved
new drug applications and approved, marketed prescription drug products relating
to the Assets and Product, including, but not limited to, those defined under
the Prescription Drug User Fee Act of 1992, as the same may be amended from time
to time.

                    (d)      Promptly after the Effective Date, Purchaser and
Seller shall take all actions necessary or required under applicable Laws to
reflect that the Assets are owned by Purchaser and that Purchaser has
responsibility therefor.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

          4.1     Representations and Warranties of Seller.  Seller represents
and warrants to Purchaser as follows:

                    (a)     Organization and Standing.  Seller is a corporation,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.

                    (b)     Power and Authority.  Seller has all requisite
corporate or limited liability company power and authority to execute, deliver,
and perform this Agreement and the other agreements and instruments to be
executed and delivered by it pursuant hereto and to consummate the transactions
contemplated herein and therein.  The execution, delivery, and performance of
this Agreement by Seller does not, and the consummation of the transactions
contemplated hereby will not, violate any provisions of Seller’s organizational
documents,



--------------------------------------------------------------------------------


bylaws, any law or regulation applicable to Seller, or any agreement, mortgage,
lease, instrument, order, judgment, or decree to which Seller is a party or by
which Seller is bound or result in the creation or acceleration of any lien
charge, security interest, or other encumbrance on the Assets.

                    (c)     Corporate Action; Binding Effect.  Seller has duly
and properly taken all action required by law, its organizational documents, or
otherwise, to authorize the execution, delivery, and performance of this
Agreement and the other instruments to be executed and delivered by it pursuant
hereto and the consummation of transactions contemplated hereby and thereby. 
This Agreement has been duly executed and delivered by Seller and constitutes,
and the other instruments contemplated hereby when duly executed and delivered
by Seller will constitute, legal, valid, and binding obligations of Seller
enforceable against it in accordance with their respective terms, except as
enforcement may be affected by bankruptcy, insolvency, or other similar laws and
by general principles of equity as applied by a court of competent jurisdiction.

                    (d)     Consents.  No consent or approval of, or filing with
or notice to, any Governmental or Regulatory Authority or any other person not a
party to this Agreement is required or necessary to be obtained by Seller or on
its behalf in connection with the execution, delivery, and performance of this
Agreement or to consummate the transactions contemplated hereby, except as
contemplated by Section 3.1 hereof.

                    (e)     Ownership of Assets; Condition of Assets.  Seller is
the sole owner of the Assets and the Assets are free and clear of all liens,
claims, charges, or encumbrances.

                    (f)     Finished Product Inventory Warranty.  The Finished
Product Inventory delivered hereunder shall conform to the specifications
therefor, and shall have been manufactured in accordance with cGMP and the
manufacturing process as approved by the FDA at the time of manufacture.

                    (g)     Litigation or Disputes.  There is no claim,
outstanding commitment to any governmental regulatory agency, action, suit,
proceeding, investigation, or arbitration pending or, to Seller’s knowledge,
threatened against Seller relating to the Assets, and Seller is not in violation
of or in default with respect to any applicable law, rule, regulation, judgment,
order, writ, injunction, award, or decree of any arbitrator, court, or
administrative body, the result of any of which, either individually or
cumulatively, would have a materially adverse effect on the Assets or Seller’s
compliance with and performance under the terms of this Agreement.

                    (h)     Patents, Trademarks and Proprietary Rights.

                             (i)      Seller is not aware of any unexpired
patent that claims or covers any of the Assets owned by Seller (the “Patent”). 
To the extent that a Patent or patent application exists as of the Effective
Date of this Agreement, Seller covenants not to sue Purchaser under such Patent
or any other patent issuing from a patent application that claims priority to
the patent application that issued into such Patent.



--------------------------------------------------------------------------------


                             (ii)      There is no claim, action, suit, or
proceeding, pending or, to Seller’s Knowledge, threatened alleging that the use
by Seller or its Affiliates of the Trademarks or the Proprietary Rights
infringes any intellectual property rights of third parties.

                             (iii)      Seller has not executed or granted to
any Affiliate or any Third Party any license, sublicense, or contract covering
the Trademarks or the Proprietary Rights.

                    (i)     Equipment.  The equipment listed on Schedule 2.1(d)
is all the equipment solely dedicated to the extraction process of the
manufacture (but not the filling process) and testing of the Product in Seller’s
Kankakee, IL, plant.

          4.2     Representations and Warranties of Purchaser.  Purchaser
represents and warrants to Seller as follows:

                    (a)     Organization and Standing.  Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California.

                    (b)     Power and Authority.  Purchaser has all requisite
corporate power and authority to execute, deliver, and perform this Agreement,
and the other agreements and instruments to be executed and delivered by it
pursuant hereto and to consummate the transactions contemplated herein and
therein.  The execution, delivery, and performance of this Agreement by
Purchaser do not, and the consummation of the transactions contemplated hereby
will not, violate any provision of Purchaser’s articles of incorporation,
bylaws, any law or regulation applicable to Purchaser, or any agreement,
mortgage, lease, instrument, order, judgment, or decree to which Purchaser is a
party or by which Purchaser is bound.

                    (c)     Corporate Action; Binding Effect.  Purchaser has
duly and properly taken all action required by law, its articles of
incorporation, its bylaws, or otherwise, to authorize the execution, delivery,
and performance by it of this Agreement and the other instruments to be executed
by it pursuant hereto and the consummation of the transactions contemplated
hereby and thereby.  This Agreement has been duly executed and delivered by
Purchaser and constitutes, and the other instruments contemplated hereby when
duly executed and delivered by Purchaser will constitute, legal, valid, and
binding obligations of Purchaser enforceable against it in accordance with their
respective terms, except as enforcement may be affected by bankruptcy,
insolvency, or other similar laws and by general principles of equity as applied
by a court of competent jurisdiction.

                    (d)     Consents.  No consent or approval of, or filing with
or notice to, any federal, state, or local governmental or regulatory authority,
agency, or department or any other person not a party to this Agreement is
required or necessary to be obtained by Purchaser or on its behalf in connection
with the execution, delivery, and performance of this Agreement or to consummate
the transactions contemplated hereby, except as contemplated by Section 3.1
hereof.

          4.3     Survival of Representations/Warranties. The representations
and warranties contained in this Article IV, and that portion of the
indemnification with respect thereto pursuant to Article V, shall survive the
Effective Date and continue in effect for a period of one (1) year



--------------------------------------------------------------------------------


thereafter, except for the representation set forth in Section 4.1(f) which
shall survive beyond such one (1) year period.

          4.4     Brokers.  Each party hereby represents that all negotiations
relative to this Agreement and the transactions contemplated hereby have been
carried out by each such party directly with the other party without the
intervention of any Third Party on behalf of either party in such manner as to
give rise to any valid claim by any Third Party against either party for a
finder’s fee, brokerage commission or similar payment.

          4.5     Manufacturing Process.  Purchaser hereby acknowledges and
agrees that the Assets and Product are being sold hereunder on an ‘as is’
compliance basis with respect to the manufacture of the Product in accordance
with the FDA’s position at the FDA Meeting and that Seller makes no
representation or warranty or in any way guarantees that the FDA will issue
minutes of the FDA Meeting that reflect the FDA’s consent to allow the
manufacture of the Product as it is being manufactured by Seller as of the
Effective Date, or that the FDA will continue to allow the manufacture in such
manner in the future, regardless of the FDA’s position in the minutes of the FDA
Meeting.  Purchaser acknowledges that the FDA has not approved or issued minutes
of the FDA Meeting documenting the FDA’s consent to manufacture in the manner
set forth at the FDA Meeting, and Purchaser accepts any risk associated
therewith.  Accordingly, Purchaser accepts any and all risks of Losses
associated with any change of the FDA’s position from that set forth at the FDA
Meeting regarding the manufacture of the Product.

          4.6     Disclaimer of Warranties.  EXCEPT AS EXPRESSLY PROVIDED
HEREIN, SELLER DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD
TO THE ASSETS AND THE PRODUCT, INCLUDING, BUT NOT LIMITED TO, THE WARRANTY OF
MERCHANTABILITY AND THE WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

          4.7     As-Is Acknowledgement. Except as expressly set forth herein,
Purchaser acknowledges that the Assets are being sold hereunder on an as-is
basis, the Assets are being sold with no representations made by Seller as to
condition of the Assets.

          4.8     Patent Acknowledgement.  Purchaser acknowledges that other
parties, including without limitation American Medical Technologies, may have
filed patent applications claiming or covering products that have corticotropin
as an active ingredient, and that Seller has done no investigation with respect
to such patent applications.

ARTICLE 5

INDEMNIFICATION

          5.1     Indemnification.

                    (a)      Subject to Section 5.1(c) and Section 5.2, Seller
shall indemnify Purchaser and its officers, directors, employees, agents and
Affiliates in respect of, and hold each of them harmless from and against, any
and all Losses suffered, incurred or sustained by any of them or to which any of
them becomes subject, resulting from, arising out of, or relating to,:



--------------------------------------------------------------------------------


                             (i)       The Retained Liabilities; and

                             (ii)      For the term set forth in Section 4.3,
misrepresentation or breach of any warranty or covenant by Seller made or
contained in this Agreement; and

                             (iii)     Litigation or other claims arising from
acts, failures to act or events relating to the Assets or the Product which
occurred prior to the Effective Date; and

                             (iv)      The use, storage or transportation of the
Products before the Effective Date; and

                             (v)       The testing performed by Seller pursuant
to Section 6.1(b).

          Notwithstanding any provision herein to the contrary, the parties
agree that in no event will Seller be liable to Purchaser for special,
consequential, indirect, punitive or similar damages; provided however, that
indemnification claims for Losses arising solely out of third party claims shall
not be so limited.

                    (b)      Subject to Section 5.1(c) and Section 5.2,
Purchaser shall indemnify Seller and its officers, directors, employees, agents
and Affiliates in respect of, and hold each of them harmless from and against,
any and all Losses suffered, incurred or sustained by any of them or to which
any of them becomes subject, resulting from, arising out of or relating to:

                             (i)      The Assumed Liabilities; and

                             (ii)      For the term set forth in Section 4.3,
misrepresentation or breach of any warranty or covenant by the Purchaser made or
contained in this Agreement; and

                             (iii)      Litigation or other claims arising from
acts, failures to act or events relating to the Assets or the Product that occur
on or after the Effective Date; except for claims arising from: (1) the
manufacturing, storage or handling of Finished Product Inventory by Seller or
its Affiliates before shipment of such Finished Product Inventory to Purchaser;
and (2) the storage or handling of the Remaining Inventory by Seller or its
Affiliates after the Effective Date.

                             (iv)      The use of the Assets on or after the
Effective Date, except those Assets that remain within Seller’s exclusive
control.

                             (v)      The manufacture or testing of the Assets
or the Products by Purchaser or a Third Party appointed by Purchaser; and

                             (vi)      Any cartons, package inserts, labels or
any other supplies provided by Purchaser.

          Notwithstanding any provision herein to the contrary, the parties
agree that in no event will Purchaser be liable to Seller for special,
consequential, indirect, punitive or similar damages.



--------------------------------------------------------------------------------


                    (c)      Notwithstanding anything to the contrary contained
in this Agreement, no amounts of indemnity shall be payable as a result of any
claim in respect of any Losses arising under paragraph (a) or (b) of Section
5.1:

                             (i)      unless, until and then only to the extent
that the Indemnified Parties thereunder have suffered, incurred, sustained or
become subject to Losses referred to in such paragraphs in excess of Twenty-Five
Thousand Dollars ($25,000) in the aggregate;

                             (ii)      with respect to any Losses, to the extent
that the party seeking indemnification had a reasonable opportunity, but failed,
in good faith to mitigate such Losses, including, but not limited to, the
failure to use commercially reasonable efforts to recover under such party’s
policy of insurance or under a contractual right of set-off or indemnity; or

                             (iii)      with respect to any Losses, to the
extent that such Losses are caused by (a) any inaccuracy of a representation or
breach of a warranty made by the party seeking indemnification in the Agreement
or (b) the gross negligence or intentional misconduct of such party or any of
its officers, directors, employees, agents or Affiliates.

          5.2     Method of Asserting Claims.  A party (the “Indemnitee”) that
intends to claim indemnification under this Article V shall:

                    (a)      notify the other party (the “Indemnitor”) in
writing of any Losses with respect to which the Indemnitee intends to claim
indemnification as soon as practicable after the Indemnitee becomes aware of any
such Losses;

                    (b)      permit the Indemnitor to assume the defense thereof
with counsel mutually satisfactory to the parties; and

                    (c)      cooperate with the Indemnitor, at the Indemnitor’s
expense, in the defense thereof.

          With respect to any matter for which the Indemnitor has an obligation
to indemnify the Indemnitee under this Agreement, the Indemnitee shall have the
right to participate and be represented (at the Indemnitor’s expense) by legal
counsel of the Indemnitee’s choice in all proceedings and negotiations, if
representation by counsel retained by Indemnitor would be inappropriate due to
actual or potential differing interests between the Indemnitee and any other
party represented by such counsel in such proceedings.  The indemnity agreement
in this Article V shall not apply to amounts paid in settlement of any Losses if
such settlement is effected without the consent of the Indemnitor, which consent
shall not be unreasonably withheld.  Failure of the Indemnitee to deliver notice
to the Indemnitor within a reasonable time after becoming aware of potential
Losses shall not relieve the Indemnitor of any liability to the Indemnitee
pursuant to this Article V, except to the extent such delay prejudices the
Indemnitor’s ability to defend such action.  The Indemnitor shall not settle or
compromise any claim or Losses in any manner that admits fault on the part of
the Indemnitee without the express prior written consent of the Indemnitee,
which consent may be withheld for any reason or no reason.



--------------------------------------------------------------------------------


ARTICLE 6

TRANSITION SERVICES

          6.1     Product Supply and Testing.

                    (a)     Supply.  If needed by Purchaser and only until the
earlier to occur of (i) such time as manufacturing of the Product can be
transferred to Purchaser or its designated Third Party supplier or (ii) twelve
(12) months following the Effective Date, Seller shall, at Purchaser’s written
request, manufacture, and fill and label vials of, finished Product from
existing mini-bombs of raw active ingredient in the Remaining Inventory pursuant
to terms and conditions of a supply agreement to be negotiated and agreed upon
in good faith by and between the parties; provided that the price shall be * per
vial of filled and labeled finished Product and the other terms and conditions
of such manufacture shall be consistent with Seller’s previous manufacture of
filled and labeled vials of Product for its own use.

                    (b)     Testing.  Seller will perform, at its sole cost and
expense, any and all testing of all batches of the Finished Product Inventory
and related tasks that Seller has, as of the Effective Date, committed to the
FDA to perform on the Finished Product Inventory produced by Seller prior to the
Effective Date, such testing commitments consisting solely of stability testing
on lots of Finished Product Inventory manufactured by Seller until the second
anniversary of the manufacture of such lots.  For purposes of clarity, this
obligation relates solely to Finished Product Inventory manufactured before the
date hereof.  Any testing related to Products produced pursuant to Section
6.1(a) will be set forth in the supply agreement, which is described in Section
6.1(a).

          6.2     Transfer of Product Manufacturing and Testing.

                    (a)     Site Identification; Timetable.  Subject to Section
6.1(a), Purchaser shall identify sites for the manufacture of the active
ingredient for, and finished dosage forms of, the Product, and for the testing
of the Product and the active ingredient, components and intermediates that is
required by the FDA or similar regulatory agency.  Seller shall transfer the
manufacturing and testing of the active ingredient, components and intermediates
and the finished Product to such sites as set forth on Schedule 6.2 in
accordance with the provisions of Section 6.2(b) herein.

                    (b)     Seller’s Obligations.  Seller will provide Purchaser
with reasonable assistance in transferring the manufacturing and testing of the
Product and the active ingredient, components and intermediates to Purchaser or
its designated Third Party suppliers, including the shipment of the Equipment
to, and re-installation of the Equipment at, the applicable transferee site and
the training of employees of Purchaser or its designated Third Party suppliers
on the manufacturing and testing processes.  Schedule 6.2 sets forth the project
team and a projected timeline for the transfers.  The costs and expenses of
preparing and shipping the Equipment to the Third Party sites and any Seller
costs or expenses related to such training and/or consultation services provided
by Seller or its Affiliates at the Kankakee, Illinois manufacturing site shall
be at Seller’s sole cost and expense.  Purchaser shall reimburse Seller for all
costs and expenses related to assistance with re-installing Equipment at the
Third Party sites and any training and/or

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------


consulting services performed by Seller or its Affiliate at locations outside of
the Kankakee, Illinois manufacturing site at a rate of One Thousand Dollars
($1,000) per person per day plus reasonable travel expenses.

                    (c)     Payment.  Purchaser shall pay Seller for the costs
and expenses to be reimbursed by Purchaser to Seller pursuant to Section 6.2(b)
herein within thirty (30) days after Purchaser’s receipt of each invoice from
Seller for such costs and expenses.  Each Seller invoice shall include
reasonable details and documentation regarding the costs and expenses being
invoiced by Seller for services rendered pursuant to Section 6.2(b) herein.

          6.3     Relabeling.  Seller shall relabel such amount of the Finished
Product Inventory  as Purchaser shall request (which amount shall allow a
reasonable number of vials to not be relabeled and remain available to Athena
for use in administration of the NORD program until such program is terminated
by Seller) using such materials (“Labeling Materials”) as Purchaser shall make
available to Seller.  Seller shall use commercially reasonable efforts to
complete such relabeling no later than 8 weeks after receipt of the last to be
received Labeling Materials.  Such relabeling shall be performed in accordance
with Seller’s standard procedures for such relabeling.  The cost for such
relabeling shall be * per vial.

ARTICLE 7

GENERAL PROVISIONS

          7.1     Payment of Transaction Expenses.  All legal fees and other
expenses incurred on behalf of Seller in connection with the negotiation of this
Agreement and the consummation of the transactions contemplated herein will be
borne by Seller; and all legal fees and other expenses incurred on behalf of
Purchaser in connection with the negotiation of this Agreement and the
consummation of the transactions contemplated herein will be borne by Purchaser.

          7.2     No Other Representations.  Except as expressly set forth in
this Agreement, neither Seller nor Purchaser are making any representation or
warranty whatsoever, express or implied, including, but not limited to, any
implied representation or warranty as to condition, merchantability or
suitability as to any of the Assets.  In particular, Seller does not make any
representation or warranty to Purchaser with respect to (i) the information set
forth in the offering materials provided to Purchaser by Seller or (ii) any
financial projection or forecast relating to the business prospects for the
Product.  With respect to any projection or forecast delivered by or on behalf
of Seller to Purchaser, Purchaser acknowledges that (i) there are uncertainties
inherent in attempting to make such projections and forecasts, (ii) it is
familiar with such uncertainties, (iii) it is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all such projections
and forecasts furnished to it and (iv) it shall have no claim against Seller
with respect to such projections and forecasts prepared in good faith by Seller.

          7.3     Notices.

                    (a)      Except as otherwise specifically provided herein,
any notice or other documents to be given under this Agreement shall be in
writing and shall be deemed to have

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------


been duly given if sent by registered post, nationally recognized overnight
courier or facsimile transmission to a party or delivered in person to a party
at the address or facsimile number set out below for such party or such other
address as the party may from time to time designate by written notice to the
other:

          If to Purchaser, to:

                     Questcor Pharmaceuticals, Inc.
                     3260 Whipple Road
                     Union City, California  94587
                     Attn: Vice President, Sales & Marketing
                     Facsimile:  510-400-0719

          If to Seller, to:

                     Aventis Pharmaceuticals Products Inc.
                     300 Somerset Corporate Center
                     Bridgewater, New Jersey  08807-2854
                     Attn:  Vice President, Business Development
                     Facsimile:  908-243-7219

          with a copy to:

                     Aventis Pharmaceuticals Products Inc.
                     300 Somerset Corporate Center
                     Bridgewater, New Jersey 08807-2854
                     Attn: General Counsel North America
                     Facsimile: 908-243-7220

                    (b)      Any such notice or other document shall be deemed
to have been received by the addressee three (3) business days following the
date of dispatch of the notice or other document by post or, where the notice or
other document is sent by overnight courier, by hand or is given by facsimile,
simultaneously with the transmission or delivery.  To prove the giving of a
notice or other document it shall be sufficient to show that it was dispatched.

          7.4     Late Payments. Any payments due to Seller hereunder that are
not received within thirty (30) days of the date on which such payment is due
shall accrue interest on any amount overdue, at the lesser of (i) the prime rate
as reported by the Morgan Guaranty Bank and Trust, New York, New York (the
“Prime Rate”) on the date such payment is due, plus an additional three percent
(3%) or (ii) the maximum rate permitted by law, such interest to begin accruing
on a daily basis from the date of invoice or the date the payment is due
hereunder, as the case may be, and shall accrue both before and after any
judgment rendered with respect thereto by a court of competent jurisdiction.

          7.5     Entire Agreement; Amendment.

                    (a)      This Agreement, together with the Schedules
attached hereto, embodies and sets forth the entire agreement and understanding
of the parties with respect to the subject



--------------------------------------------------------------------------------


matter herein and there are no promises, terms, conditions or obligations, oral
or written, expressed or implied, other than those contained herein.  The terms
of this Agreement shall supersede all previous and contemporaneous oral or
written agreements which may exist or have existed between the parties relating
to the subject matter of this Agreement.  No party shall be entitled to rely on
any agreement, understanding or arrangement which is not expressly set forth in
this Agreement.  Any other terms and conditions are hereby expressly excluded.

                    (b)      This Agreement shall not be amended, modified,
varied or supplemented except in writing signed by duly authorized
representatives of the parties.

          7.6     Assignment.  No party shall be entitled to assign its rights
and obligations hereunder without the prior written consent of the other party;
provided, however, a party shall be entitled, without the prior written consent
of the other party, to assign its rights and obligations hereunder to an
Affiliate, but such assignment to an Affiliate shall not relieve the assigning
party of its obligations hereunder.  No permitted assignment hereunder shall be
deemed effective until the assignee shall have executed and delivered an
instrument in writing reasonably satisfactory in form and substance to the other
parties pursuant to which the assignee assumes all of the obligations of the
assigning party hereunder.  Any purported assignment of this Agreement in
violation of this Section 7.6 shall be void.  This Agreement shall be binding
upon the successors and permitted assigns of the parties and the name of a party
appearing herein shall be deemed to include the names of its successors and
assigns.

          7.7     Headings, Interpretation.  The headings used in this Agreement
are for convenience only and are not a part of this Agreement nor affect the
interpretation of any of its provisions.

          7.8     Attachments.  All Schedules referenced herein are hereby made
a part of this Agreement.

          7.9     Independent Parties.  This Agreement shall not be deemed to
create any partnership, joint venture, amalgamation or agency relationship
between the parties.  Each party shall act hereunder as an independent
contractor.

          7.10   Governing Law.  This Agreement shall be governed by and
construed under the laws of the State of Delaware, without giving effect to the
choice of law provisions thereof.

          7.11   Dispute Resolution. If a dispute or claim relating to or
arising from this Agreement cannot be resolved by representatives of the parties
in the ordinary course of business, then such dispute or claim shall be referred
in writing and by referencing this Section 7.11 to the President  of Seller and
the Chief Executive Officer of Purchaser, respectively.  If such officers are
unable to resolve such dispute or claim presented to them under the preceding
sentence within thirty (30) days of referral, then either party may take
whatever action is available to it under law and equity.

          7.12   No Waiver.  Neither the failure nor delay on the part of either
party to require the strict performance of any term, covenant or condition of
this Agreement or to exercise any right or remedy available on a breach thereof
shall constitute a waiver of any such breach or of any such term or condition. 
The consent to, or the waiver of, any breach, or the failure to require on



--------------------------------------------------------------------------------


any single occasion the performance or timely performance of any term, covenant,
or condition of this Agreement shall not be construed as authorizing any
subsequent or additional breach and shall not prevent a subsequent enforcement
of such term, covenant, or condition.

          7.13   Severability.  In the event that any provision of this
Agreement or the application thereof to any party or circumstance shall be
finally determined by a court of proper jurisdiction to be invalid or
unenforceable to any extent, then (i) a suitable and equitable provision shall
be agreed to by the Parties in writing and substituted for the invalid or
unenforceable provision in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid and unenforceable provision
and (ii) the remainder of this Agreement and the application of such provision
to the parties or circumstances other than those to which it is held invalid or
unenforceable shall not be affected thereby.

          7.14   Interpretation.  The parties hereto acknowledge and agree that
(i) each party and its representatives has reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision, (ii) the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
(iii) the terms and provisions of this Agreement shall be construed fairly as to
each party hereto and not in favor of or against either party regardless of
which party was generally responsible for the preparation of this Agreement.

          7.15   Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but both of
which together shall constitute a single agreement.

          7.16   Third Party Beneficiaries.  This Agreement is not intended to
confer upon any Third Party rights or remedies hereunder, except as may be
received or created as part of a valid assignment.

          7.17   Further Assurances.  Each party shall execute and deliver such
additional instruments and other documents and use all commercially reasonable
efforts to take or cause to be taken, all actions and to do, or cause to be
done, all things necessary under applicable law to consummate the transactions
expressly set forth in this Agreement.

          7.18   Terms of this Agreement.  The parties agree not to disclose any
terms or conditions of this Agreement to any Third Party without the prior
written consent of the other party, except to advisors, investors, lenders and
others on a need-to-know basis under conditions which reasonably ensure the
confidentiality thereof or for disclosures only of the existence and general
subject matter of this Agreement, or to the extent required by applicable Laws;
provided, however, prior to any such required disclosure the non-disclosing
party shall be allowed to review the proposed disclosure, and the disclosing
party agrees to consider in good faith any proposed revisions thereof provided
to the disclosing party within two (2) business days of the non-disclosing
party’s receipt of the proposed disclosure and the disclosing party shall seek
confidential treatment for such disclosure as permitted by applicable Laws.



--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, the parties hereto have each caused this Agreement
to be duly executed as of the date first above written.

 

SELLER:

AVENTIS PHARMACEUTICALS PRODUCTS INC.

 

 

Date: July 27, 2001

By:

/s/    JOHN R. LEONE

 

 

--------------------------------------------------------------------------------

 

 

John R. Leone
Sr. Vice President

 

 

 

 

PURCHASER:

QUESTCOR PHARMACEUTICALS, INC.

           

Date: July 27, 2001

By:

/s/    CHARLES J. CASAMENTO

 

 

--------------------------------------------------------------------------------

 

Charles J. Casamento
Chairman, President & CEO

 



--------------------------------------------------------------------------------


SCHEDULE 2.1(a)

TRADEMARKS

Country

 

Trademark

 

Registration Number

 

Registration Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

United States

 

ACTHAR GEL

 

2,255,322

 

June 22, 1999

Canada

 

ACTHAR

 

36927

 

October 26, 1980

Finland

 

ACTHAR

 

26021

 

November 8, 1992

Hong Kong

 

ACTHAR

 

902/1952

 

June 12, 1994

India

 

ACTHAR

 

212482

 

November 27, 1983

Ireland

 

ACTHAR

 

70434

 

August 2, 1987

Lebanon

 

ACTHAR

 

49876

 

January 14, 1987

United Kingdom

 

ACTHAR

 

693384

 

October 27, 1985

Uruguay

 

ACTHAR

 

280287

 

September 19, 1985

Venezuela

 

ACTHAR

 

136836

 

February 17, 1989

 

 

 

 

 

 

 



--------------------------------------------------------------------------------


SCHEDULE 2.1(d)

LIST OF EQUIPMENT

PART NUMBER

 

SAP NUMBER

 

DESCRIPTION

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

L-1629

 

10004508

 

MOD I DRUM ROLLER

L-2154

 

10004516

 

NORTH CENTRIFUGE

L-2397

 

10004520

 

GELATIN BULK CAN

L-2399

 

N/A

 

GELATIN BULK CAN

L-2400

 

N/A

 

GELATIN BULK CAN

L-2401

 

N/A

 

GELATIN BULK CAN

NC-2847

 

10004919

 

MOD I RESIN COLUMN

NC-2848

 

10004920

 

MOD IC GEL BOMB

NC-2849

 

10004921

 

PHENOL HOOD

LM-4029

 

N/A

 

MOD IC POTENTIATION TK

L-4066

 

10004535

 

AAAP OVEN AND TRAYS

L-4092

 

10004536

 

SOUTH CENTRIFUGE

L-4244

 

10004550

 

MOD I RECON POT

K-4490

 

N/A

 

MILLIPORE CART. HOUSING

L-5750

 

10004599

 

TWIN SHELL V BLENDER

L-5912

 

10004604

 

WILEY MILL

L-6125

 

10004612

 

FITZMILL COMMINUTOR

L-6211

 

N/A

 

MOD I DRUM

L-6370

 

10009065

 

32% GEL TANK

L-6511

 

10006334

 

18” BUCHNER FUNNEL

L-6780

 

10006335

 

AAAP G/L BLOW TANK

L-6782

 

10004057

 

AAAP 80 GAL. G/L POT

K-7650

 

10004490

 

AAAP EXTRACTION TANK

K-7652

 

10004492

 

AAAP PRECIPITATION TANK

L-8224

 

10006558

 

100 GAL SS POT

L-8269

 

N/A

 

SS POT

N/A

 

N/A

 

MOD IC RECON AGITATOR (2)

N/A

 

N/A

 

MOD IC RECON VESSEL

N/A

 

N/A

 

MOD IC GLASS FILTER #1

N/A

 

N/A

 

MOD IC GLASS FILTER #2

N/A

 

N/A

 

MISC. EQUIPMENT

L-911C

 

N/A

 

UTENSIL CART

N/A

 

N/A

 

MOD 1 BOMB HEADER

N/A

 

N/A

 

AIR/NITROGEN FILTER

NC-5262

 

N/A

 

ORION 310 PH METER

L-4143

 

N/A

 

BOMB FREEZER

N/A

 

N/A

 

BOWL STAND FOR CENTRIFUGE

NC-5735

 

N/A

 

PUMP

NC-3344

 

10004932

 

PUMP

L-9119 D

 

N/A

 

POT

 

 

 

 

 



--------------------------------------------------------------------------------


SCHEDULE 2.1(d)  (CONT.)

PART NUMBER

 

SAP NUMBER

 

DESCRIPTION

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

L-9119 E

 

N/A

 

POT

L-9119 F

 

N/A

 

POT

L-9119 (3)

 

N/A

 

POT

L-6965

 

10004669

 

SCALE 0-200KG

NC-3366

 

N/A

 

SCALE

N/A

 

N/A

 

TABLE

N/A

 

N/A

 

2 GLASS BOTTLES

N/A

 

N/A

 

2 SS POTS

N/A

 

N/A

 

2 BUCHNER SHIELDS

 

 

 

MATERIALS USED IN ACTHAR ASSAY

 

 

 

1)

 

Rotary Mixer

2)

 

Homogenizer, 2 Speed with Rehostat, Foot Pedal, Teflon Pestle (Glas-Col)

3)

 

Volustat Dispenser

4)

 

Balance for weighing Adrenal Glands

5)

 

Thermomax Microtiter Plate reader with Printer

 

 

 

 

 

 

MATERIALS USED IN HP ACTHAR MOD 1CL PILOT PREP

 

 

 

1)

 

1-Millipore 600 mL pressure system

2)

 

1-Millipore Swinnex – 47 filter press

3)

 

1-Millipore AP 25 prefilter

4)

 

1-MF Millipore SS 3.0 m membrane

5)

 

1-MF Millipore RA 1.2 m membrane

6)

 

1-MF Millipore AA 0.8 m membrane

7)

 

1-MF Millipore DA 0.65 m membrane

8)

 

1-MF Millipore PH 0.30 m membrane

9)

 

1-MF Millipore GS 0.22 m membrane

10)

 

10 Millipore mesh spacers

 

 

 



--------------------------------------------------------------------------------


SCHEDULE 2.1(e)

LIST OF INVENTORY

As of  06/14/01

Part #

 

Description

 

Unit of
Measure

 

RM or
WIP

 

Total
Quantity

 

 

Price Per
Unit

 

 

Total Value

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

277

 

GAUZE OXYCELLULOSE

 

G

 

RM

 

*

 

 

*

 

 

*

280

 

GELATIN

 

KG

 

RM

 

*

 

 

*

 

 

*

367

 

PORK PIT GLANDS

 

KG

 

RM

 

*

 

 

*

 

 

*

374

 

AAAP PWD MOD I

 

G

 

WIP

 

*

 

 

*

 

 

*

679

 

GELATIN, 32% SOLUTION W/1.0 PHENOL

 

KG

 

WIP

 

*

 

 

*

 

 

*

948

 

CYS L FREE BASE

 

G

 

RM

 

*

 

 

*

 

 

*

1979

 

HP ACTH MOD I POOL

 

G

 

WIP

 

*

 

 

*

 

 

*

3175

 

HPAG MOD ICL

 

KG

 

WIP

 

*

 

 

*

 

 

*

3879

 

LIQUIFIED PHENOL, USP

 

L

 

RM

 

*

 

 

*

 

 

*

17500

 

LABEL, ACTHAR GEL 80U 5ML

 

EA

 

RM

 

*

 

 

*

 

 

*

17565

 

CARTON HP ACTHAR GEL 80U 5ML

 

EA

 

RM

 

*

 

 

*

 

 

*

17620

 

INSERT, HP ACTHAR GEL

 

EA

 

RM

 

*

 

 

*

 

 

*

63760

 

BAG POLYETHYLENE DRUM LINER

 

EA

 

RM

 

*

 

 

*

 

 

*

65795

 

STR 13MM RED

 

EA

 

RM

 

*

 

 

*

 

 

*

67195

 

SEAL YELLOW 13MM

 

EA

 

RM

 

*

 

 

*

 

 

*

1350-01

 

HPAG 80U 5ML

 

EA

 

FIN

 

*

 

 

*

 

 

*

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 



*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------


SCHEDULE 3.1

FORM OF NOTIFICATION LETTERS

[Questcor Pharmaceuticals, Inc. Letterhead]

July ____, 2001

[Address to FDA Contact Person for this NDA]

Re:  NDA # 08-372, H.P. Acthar Gel (corticotropin)

Dear [name of FDA contact person]:

Reference is made to NDA 08-372 for H.P. Acthar Gel (corticotropin).  In
accordance with 21 C.F.R. § 314.72, the purpose of this letter is to inform the
Food and Drug Administration that ownership of, and all rights and
responsibilities for, the referenced NDA have been transferred to Questcor
Pharmaceuticals, Inc. (Questcor) from Aventis Pharmaceuticals, Inc. (Aventis),
effective July ___, 2001.

Questcor is committed to complying with all agreements, promises and conditions
made by Aventis, as the former owner, and contained in the NDA.  Aventis has
provided Questcor with a complete copy of the NDA.

If you have any questions, please contact me at [phone].

 

Sincerely,

 

 

 

 

 

 

 

[Name]

 

Director of Scientific and Regulatory Affairs

 

 



--------------------------------------------------------------------------------


SCHEDULE 3.1 (CONT.)

[Aventis Pharmaceuticals, Inc. Letterhead]

July ____, 2001

[Address to FDA Contact Person for this NDA]

Re:  NDA # 08-372, H.P. Acthar Gel (corticotropin)

Dear [name of FDA contact person]:

Reference is made to NDA 08-372 for H.P. Acthar Gel (corticotropin).  In
accordance with 21 C.F.R. § 314.72, the purpose of this letter is to inform the
Food and Drug Administration that Aventis Pharmaceuticals, Inc. has transferred
all rights to the referenced NDA to Questcor Pharmaceuticals, Inc. effective
July ___, 2001.

 

Please contact me at (816) 966-7104 if you have any questions.

 

 

 

 

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

Dhiren N. Shah, Ph.D.

 

 

Director, CMC-US Drug Regulatory Affairs

 

 

 

cc:

[Name]

 

 

Director of Regulatory Affairs, Questcor Pharmaceuticals, Inc.

 

 

 

 



--------------------------------------------------------------------------------


SCHEDULE 6.2

MANUFACTURING AND TESTING TRANSFER TIMETABLE AND PROJECT TEAM

July 20, 2001

Steve Gould
Senior Director, Business Development
Aventis Behring
1020 1st Ave

KING OF PRUSSIA, PA  19406-0901

Dear Steve,

You had asked last week for a statement of intent from us regarding the site
transfer plan for Acthar Gel.  The sequence of events, as contemplated at this
time, are as follows:

1.

 

Immediately following the signing of the definitive agreement, QSC will request
a meeting with the FDA to discuss the proposed site transfer plan for Acthar
Gel.

 

 

 

2.

 

Unless modified following the FDA meeting, QSC will first negotiate and sign the
contract manufacturer agreement with the vial filler, the raw material
manufacturer, and the assay testing laboratory.

 

 

 

3.

 

Following the signing of the contract manufacturing agreements, it is our
intention to proceed initially with the assay transfer to the new contract
testing lab.

 

 

 

4.

 

Concurrently with the assay transfer, we intend to begin the process development
work at the new vial filler.

 

 

 

5.

 

The raw material extraction vendor will come to Kankakee and observe the set-up
of the current process, become familiar with all aspects of the extraction
procedures, and then Kankakee will be able to dismantle the dedicated equipment
and ready it for shipment.

Steve, this site transfer process may be modified at a future point depending on
agreements between QSC and the FDA, or upon further discussion with Aventis
personnel.  However, this represents our best description of the site transfer
process at this time.



--------------------------------------------------------------------------------


Let me know if you need anything further.

Sincerely,

 

 

/s/ Kenneth R. Greathouse

--------------------------------------------------------------------------------

Kenneth R. Greathouse

Vice President, Sales and Marketing

 

 

cc:

 

KG/cs

 